Citation Nr: 9917247	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  95-30 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right eye 
condition.

2.  Entitlement to an increased (compensable) evaluation for 
residual of excision of thyroglossal duct cyst.

3.  Entitlement to a special monthly pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1965 and from February 1966 to December 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of rating decisions rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affair (VA).  


FINDINGS OF FACT

1.  There is no evidence of a current right eye disability.  

2.  All evidence necessary for an equitable disposition of 
the veteran's claim for a compensable evaluation for 
residuals of a thyroglossal duct cyst excision has been 
developed.

3.  The veteran's residuals of a thyroglossal duct cyst are 
manifested by a 5-centimeter vertical scar overlying the 
thyroid.  The scar is no more than slight.  It is not 
ulcerated or tender and painful.  It does not affect neck 
function.  There is no neck mass analogous to the 
disfigurement associated with an adenoma.  

4.  All evidence necessary for an equitable disposition of 
the veteran's claim for special monthly pension has been 
developed.

5.  The non-service-connected schizophrenia would prevent the 
veteran from working and warrant a 100 percent evaluation 
under the rating schedule.  He does not have any other 
disability which would warrant a 60 percent evaluation under 
the rating schedule.  

6.  The veteran is not, as a result of his various 
disabilities, so helpless or blind as to require regular aid 
and attendance, nor is he shown to be either 
institutionalized or confined to the immediate premises of 
his home as a result of those disabilities so as to be deemed 
housebound.


CONCLUSIONS OF LAW

1. A claim for service connection for a right eye condition 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an increased rating for residuals of a 
thyroglossal duct cyst, currently evaluated as 
noncompensable, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§  4.118, 4.119, Diagnostic Codes 
7800, 7803, 7804, 7805, 7902 (1998).

3.  The criteria for the assignment of special monthly 
pension based on the need for regular aid and attendance, or 
as a result of housebound status, are not met. 38 U.S.C.A. 
§§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for a Right Eye 
Condition. 

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for a right eye disability, the threshold 
question to be answered is whether the appellant has 
presented evidence of a well-grounded claim; that is, one 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for certain listed chronic diseases, including organic 
diseases of the nervous system, may be granted if manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 
3.307, 3.309(a) (1998).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The veteran's assertion that he has a right eye disability is 
not competent evidence.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

There is no evidence from any competent source that the 
veteran has the claimed eye disorder.  The August 1995 
statement of the case notified the veteran that his claim was 
not well grounded because there was no current evidence of an 
eye disability.  This complied with the notification 
provisions of 38 U.S.C.A. § 5103 (West 1991).  The veteran 
has not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

It should be noted that the record is not silent as regards 
to the presence of an eye disability.  The most recent VA 
general medical examination report of June 1997 indicates 
that the external ocular examination was within normal limits 
bilaterally.  Additionally, extraocular movements were noted 
to be bilaterally intact, and both pupils were equal, round 
and reactive to light and accommodation.

As the statement of the case explained to the veteran, since 
there is no evidence of a current right eye disability from a 
physician or other competent medical witness, the claim is 
not well grounded and must be denied.  

II.  Increased Rating for Residuals of Thyroglossal Duct Cyst 
Excision.

Initially, the Board finds that the veteran's claim for an 
increased rating for residuals of a thyroglossal duct cyst 
excision is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
a claim that is plausible.  He has not alleged that there are 
any records of probative value that may be obtained that have 
not already been associated with his claims folder.  
The Board accordingly finds that the duty to assist the 
veteran, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

The veteran established service connection for residuals of 
an inservice thyroglossal duct cyst removal, by means of a 
March 1973 rating decision, which evaluated the disability as 
noncompensable. He contends that this disability is more 
severe than currently evaluated, warranting an increased 
rating.  After a review of the record, the Board finds that 
his contentions are not supported by the evidence, and that 
an increased rating is not warranted.  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  The current rating is based on the current 
extent of the disability, so this discussion will focus on 
the recent evidence, which is the most probative source of 
information as to the current extent of the disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

Thyroglossal duct cysts are not listed in the rating 
schedule.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).  

The cyst residuals were previously rated under Diagnostic 
Code 7902 for nontoxic adenoma of the thyroid gland.  Under 
Diagnostic Code 7902, a noncompensable rating contemplates no 
disfigurement of the neck or head, a 20 percent disability 
rating is appropriate where the evidence shows disfigurement 
of the head or neck.  38 C.F.R. Part 4, Code 7902 (1998).  
When the endocrine rating criteria were revised in 1996, one 
commentator proposed to rate the adenoma as a scar.  VA 
explained that a nontoxic adenoma of the tyroid was not a 
skin phenomenon but an enlargement of the thyroid that 
produces an unsightly neck mass through sheer bulk.  Factors 
used to evaluate skin conditions, such as discoloration and 
color contrast were not appropriate for evaluating the 
disfigurement associated with the nontoxic adenoma of the 
thyroid.  61 Fed. Reg. 20440, 20441 (May 7 1996).  Here, 
there is no evidence of anything like the unsightly neck mass 
rated by Code 7902.  Thus while the anatomical localization 
is to the neck, symptomatology is not closely analogous.  So, 
the cyst residuals do not meet the section 4.20 criteria to 
be rated as analogous to Code 7902.  

The only residual of the cyst is a small scar.  It is 
appropriately rated under Code 7800.  Under Diagnostic Code 
7800 a noncompensable evaluation contemplates a slight scar.  
A 10 percent evaluation is appropriate with a moderate 
disfiguring scar.  38 C.F.R. Part 4, Code 7800 (1998). 

The criteria for an increased rating are not met.  Outpatient 
treatment reports show complaints of a sore throat on several 
occasions.  On in May 1995, the veteran complained of a sore 
throat.  The examining physician diagnosed pharyngitis.  
Likewise, a similar complaint was noted in February 1992 
which was diagnosed as pharyngitis with the most likely 
etiology being viral.  While the veteran has complained of a 
sore throat, a VA hyperthyroidism and thyroid adenoma 
examination of May 1997 shows no evidence of enlargement of 
the thyroid.  Additionally, there was no evidence of any 
active disease and no continuous medication was required.  
The examination report indicates that the VA physician 
examined the appearance and texture of the residual surgical 
scar and noted no disfigurement involving the thyroglossal 
duct cyst excision scar.  Similarly, a June 1997, VA general 
medical examination notes that the scar is well healed 
without tissue loss, tissue adherence, disfigurement or 
tenderness.  As the evidence indicates the lack of a 
disfiguring scar or disfigurement of the head or neck, the 
Board finds that an increased evaluation under either 
Diagnostic Code 7800 or 7902 is unwarranted.

The Board notes that a 10 percent rating would be warranted 
under Diagnostic Code 7803 for poorly nourished scars with 
ulceration, and a 10 percent rating would also be warranted 
under Diagnostic Code 7804 for superficial scars that are 
objectively shown to be tender and painful.  As mentioned 
above, the scar appears well healed.  There is no evidence of 
ulceration, tenderness or pain.  Similarly a 10 percent 
evaluation is warranted under 7805 if there is limitation of 
function of the affected body part.  The evidence does not 
show any limitation of function due to the scar.  On the 
contrary, the most recent VA examination notes no functional 
effects due to the scar.

While the veteran is competent to report increased 
disability, the findings of the trained medical professionals 
are substantially more probative as to the extent of the cyst 
residuals.  The medical findings form a preponderance of 
evidence which establishes that the cyst residuals do not 
approximate any applicable criteria for a compensable rating.  
38 C.F.R. § 4.7 (1998).  The evidence on this point is not in 
approximate balance.  38 U.S.C.A. § 5107(b) (West 1991).  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805, 7902 
(1998).

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

III.  Entitlement to Special Monthly Compensation.

Initially, the Board finds that the veteran's claim for 
entitlement to special monthly compensation is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, he has presented a claim that is plausible.  He has not 
alleged that any records of probative value that may be 
obtained, and which have not been sought by VA or already 
associated with his claims folder, are available.  The Board 
accordingly finds that all relevant facts have been properly 
developed, and that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

As noted above, the veteran contends that he should be 
assigned special monthly pension on the basis that he 
requires regular aid and attendance, or, in the alternative, 
that he is housebound.  However, after a review of the 
evidence, the Board finds that his contentions are not 
supported by the record, and that assignment of special 
monthly pension based on the need for aid and attendance, or 
as a result of housebound status, is not appropriate.

Under regulations set forth at 38 U.S.C.A. §§ 1502 and 1521 
(West 1991), and at 38 C.F.R. §§ 3.351 and 3.352 (1998), 
special monthly pension may be granted when a claimant is 
receiving nonservice-connected pension or is permanently and 
totally disabled as a result of nonservice-connected 
disability, and is in need of regular aid and attendance, 
wherein regular assistance is required as a result of being 
blind, or being so nearly blind as to have corrected 
bilateral visual acuity no greater than 5/200, or concentric 
contraction of the visual field to 5 degrees or less; as a 
result of being a patient in a nursing home because or mental 
of physical incapacity; or is unable to clean or dress 
oneself.  See 38 C.F.R. § 3.351(c) (1998); see also 38 C.F.R. 
§ 3.352(a) (1998).  

In circumstances in which the criteria for regular aid and 
attendance are not satisfied, special monthly pension may be 
granted at the "housebound" rate if the veteran has a 
single permanent disability rated as 100 percent disabling 
under VA's Schedule for Rating Disabilities, and is actually 
housebound or has an additional single disability rated at 60 
percent disabling under VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d) 
(1998).

As to the veteran's need for regular aid and attendance, the 
clinical record does not demonstrate that he has vision that 
is so impaired as to satisfy the criteria cited above.  The 
report of the most recent VA clinical evaluation of the 
veteran, which is the report of a June 1997 VA aid and 
attendance/housebound medical examination, shows that the 
veteran was not blind.  Further, a general medical 
examination of June 1997 indicates that the veteran's eyes 
were physically within normal limits. Neither this 
examination report, nor any other record indicates that he 
had corrected visual acuity no greater than 5/200, or that 
his visual field was compromised as contemplated under 
38 C.F.R. §§  3.351(c), 3.352(a) (1998). 

Likewise, the record does not show that the veteran currently 
resides in a nursing home or similar facility requiring 
constant care.  A June 1997 psychiatric examination report 
indicates that he lives with some extended family members.
Additionally, he is able to care for himself.   The June 1997 
aid and attendance/household examination notes that the 
veteran has no difficulty performing self-care or travel 
beyond his home, although the report noted occasional 
difficulty affecting his ability to ambulate for long 
distances.  The report also notes that he spent a typical day 
watching TV, cooking, visiting friends, walking to the store 
for himself and others, and picking up trash in his yard.  

The Board must conclude, based on the evidence, that he is 
able to tend to his basic daily needs. While the Board 
recognizes that the veteran does in fact experience some 
degree of impairment, it cannot be controverted that the 
contemporaneous clinical records do not demonstrate 
impairment of such degree as to require regular aid and 
attendance, as such impairment is defined in 38 C.F.R. 
§ 3.352(a) (1998).

Having determined that the evidence does not demonstrate that 
the veteran requires regular aid and attendance, it is now 
incumbent upon the Board to ascertain whether special monthly 
pension may be assigned on the basis that he is housebound.  
Again, the Board must conclude that such benefits cannot be 
granted.  

On the May 1997 VA psychiatric examination, the doctor 
expressed the opinion that due to his mental disorder, the 
veteran was unemployable now and in the foreseeable future.  
Considering this opinion and the history of the illness 
(38 C.F.R. §§ 4.1, 4.2 (1998)), the Board finds that the 
veteran's psychosis is a single permanent disability ratable 
as 100 percent disabling under VA's Schedule for Rating 
Disabilities.  38 C.F.R. § 4.132 (1998).  

Special monthly pension based on housebound status may also 
be granted when the veteran is institutionalized, or when 
there is essential confinement to the dwelling and the 
immediate premises.  In the case herein, it must be 
reiterated that the evidentiary record, to include the 
reports of VA examinations in May and June 1997, shows that 
the veteran resides with his extended family; that is, he is 
not institutionalized.  Likewise, this evidence does not show 
that he is confined to his dwelling and its immediate 
premises.  The VA examination in June 1997 indicates that the 
veteran leaves home at least once a day and walks a mile to 
receive treatment at a mental health clinic.  He is similarly 
able to leave his home to go shopping.  

The veteran has argued that his psychiatric disability 
effectively "confines" him.  The disability undoubtedly 
results in functional impairment, the need for treatment and 
occasional hospitalization.  These factors are the basis of 
the determination that he is permanently and totally disabled 
for pension purposes.  However, these restrictions do not 
equate to the confinement to his dwelling and its immediate 
premises which is required for a higher evaluation.  

The veteran has not identified and the numerous medical 
records do not disclose any other additional single 
disability rated at 60 percent disabling under VA's Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).

Accordingly, in view of the above, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim for special monthly pension based on the need 
for regular aid and attendance, or on housebound status.  
38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 
3.352 (1998).


ORDER

Service connection for a right eye condition is denied.  
Entitlement to a compensable evaluation for residuals of a 
thyroglossal duct cyst is denied.  Entitlement to special 
monthly compensation is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

